Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a continuation of U.S. patent application Ser. No. 15/839,329, filed on Dec. 12, 2017, which is a continuation of International Application No. PCT/CN2016/099891, filed on Sep. 23, 2016, which claims priority to Chinese Patent Application No. 201511000809.5, filed on Dec. 28, 2015.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2020 was filed after the mailing date of the Non-Provisional Patent Application on 01/08/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification 
Applicant’s submitted specification on 01/08/2020 has been reviewed and accepted.
Drawing
Applicant’s submitted drawings on 01/08/2020 have been reviewed and accepted.
DETAILED ACTION
This Office Action is in response to a Continuation Application received on 01/08/2020. In the application, claims 1-19 have been received for consideration and have been examined. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 5 and 14 recites the limitation “in response to determining that the second association entry exists, generating, by the data processing device, a third association identification rule and a fourth association identification rule …”. 
Examiner notes that claims 5 and 14 are dependent from claims 2 and 11 respectively and fails to recite “a first association identification rule” and “a second association identification rule” and therefore it is unclear in the manner the claims 5  and 14 recite “a third association identification rule and a fourth association identification rule” when there is no prior recitation of “a first association identification rule” and “a second association identification rule” in preceding claims.
(In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED M AHSAN/             Patent Examiner, Art Unit 2432